DETAILED ACTION
This action is responsive to the application No. 16/990,647 filed on August 11, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group II invention in the reply filed on 07/21/2022 is acknowledged.  The Applicants indicated that claims 1-7 and newly added claims 21-33 read on the elected invention.  Accordingly, pending in this Office action are claims 1-7 and 21-33.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 21-24, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2020/0403025).

Regarding Claim 1, Kim (see, e.g., Figs. 4A-4B, 16A-16H), teaches a510 method comprising:
forming image sensors 110 in a semiconductor substrate 100 (see, e.g., Fig. 16A, par. 0049);
thinning the semiconductor substrate 100 from a backside 100b of the semiconductor substrate 100 (see, e.g., Fig. 16D, par. 0144);
forming a dielectric layer 310 on the backside 100b of the semiconductor substrate 100 (see, e.g., Fig. 16D, par. 0146);
forming a polymer grid 324 on the backside 100b of the semiconductor substrate 100, wherein the polymer grid 324 has a first refractivity value (see, e.g., Fig. 16E, par. 0070);
forming color filters 345a/345b in the polymer grid 324, wherein the color filters 345a/345b has a second refractivity value higher than the first refractivity value (see, e.g., Fig. 16H, par. 0070); and
forming micro-lenses 353 on the color filters 345a/345b (see, e.g., Fig. 4B, par. 0068).  

Regarding Claim 2, Kim teaches all aspects of claim 1.  Kim (see, e.g., Figs. 4A-4B, 16A-16H), teaches510 that the forming the polymer grid 324 comprises:
dispensing a polymer layer 323 (see, e.g., Fig. 16D, par. 0147); and
patterning the polymer layer 323 to form the polymer grid 324 (see, e.g., Fig. 16E, par. 0148).  

Regarding Claim 3, Kim teaches all aspects of claim 1.  Kim (see, e.g., Figs. 4A-4B, 16A-16H), teaches that before the polymer grid 324 is formed, forming a metal grid 322 on the backside 100b of the semiconductor substrate 100, wherein the polymer grid 324 is vertically aligned to the metal grid 322 (see, e.g., Fig. 16E, par. 0069).  

Regarding Claim 5, Kim teaches all aspects of claim 1.  Kim (see, e.g., Figs. 4A-4B, 16A-16H), teaches forming a deep-trench isolation grid 103 extending into the semiconductor substrate 100 from the backside 100b of the semiconductor substrate 100, wherein the deep-trench isolation grid 103 is aligned to the polymer grid 324 (see, e.g., Fig. 16A, pars. 0052-0053).  

Regarding Claim 7, Kim teaches all aspects of claim 1.  Kim (see, e.g., Figs. 4A-4B, 16A-16H), teaches that the polymer grid 324 is formed before the color filters 345a/345b are formed, and the color filters 345a/345b are filled into grid openings of the polymer grid 324 (see, e.g., Figs. 16E, 16H).

Regarding Claim 21, Kim (see, e.g., Figs. 4A-4B, 16A-16H), teaches a510 method comprising:
forming a Backside Illumination (BSI) image sensor chip comprising (see, e.g., Figs. 4A-4B, par. 0049):
forming image sensors 110 in a semiconductor substrate 100 (see, e.g., Fig. 16A, par. 0049);
forming a polymer grid 324 over the semiconductor substrate 100, wherein the polymer grid 324 is on a backside 100b of the semiconductor substrate 100 (see, e.g., Fig. 16E, par. 0070); and
forming color filters 345a/345b, wherein the color filters 345a/345b are inside grid openings of the polymer grid 324 (see, e.g., Fig. 16H, par. 0070).  

Regarding Claim 22, Kim teaches all aspects of claim 21.  Kim (see, e.g., Figs. 4A-4B, 16A-16H), teaches that the polymer grid 324 has a first refractivity value, and the color filters 345a/345b have a second refractivity value higher than the first refractivity value (see, e.g., par. 0070).  

Regarding Claim 23, Kim teaches all aspects of claim 21.  Kim (see, e.g., Figs. 4A-4B, 16A-16H), teaches that the forming the polymer grid 324 comprises:
depositing a blanket polymer layer 323 (see, e.g., Fig. 16D, par. 0147); and
patterning the blanket polymer layer 323 as the polymer grid 324 (see, e.g., Fig. 16E, par. 0148).  

Regarding Claim 24, Kim teaches all aspects of claim 21.  Kim (see, e.g., Figs. 4A-4B, 16A-16H), teaches that the color filters 345a/345b are filled into the grid openings after the polymer grid 324 is formed (see, e.g., Fig. 16H, par. 0070).  

Regarding Claim 27, Kim teaches all aspects of claim 21.  Kim (see, e.g., Figs. 4A-4B, 16A-16H), teaches that before the polymer grid 324 is formed, forming a metal grid 322 over the semiconductor substrate 100, wherein the polymer grid 324 is vertically aligned to the metal grid 322 (see, e.g., Fig. 16E, par. 0069).

Regarding Claim 29, Kim teaches all aspects of claim 21.  Kim (see, e.g., Figs. 4A-4B, 16A-16H), teaches forming a deep-trench isolation grid 103 in the semiconductor substrate 100, wherein the polymer grid 324 is vertically aligned to the deep-trench isolation grid 103 (see, e.g., Fig. 16A, pars. 0052-0053).  

Regarding Claim 30, Kim (see, e.g., Figs. 4A-4B, 16A-16H), teaches a method comprising:
forming image sensors 110 in a semiconductor substrate 100 (see, e.g., Fig. 16A, par. 0049);
forming a metal grid 322 over the semiconductor substrate 100 (see, e.g., Fig. 16E, par. 0148);
forming a polymer grid 324 over the metal grid 322, wherein first grid lines of the polymer grid 324 and second grid lines of the metal grid 322 are vertically aligned, and wherein grid openings of the polymer grid 324 and the metal grid 322 are vertically aligned to the image sensors 110 (see, e.g., Fig. 4B);
forming color filters 345a/45b in the grid openings of the polymer grid 324, wherein a first refractivity value of the polymer grid 324 is smaller than a second refractivity value of the color filters 345a/345b (see, e.g., Fig. 16H, par. 0070); and
510forming micro-lenses 353 over the color filters 345a/345b (see, e.g., Fig. 4B, par. 0068).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2014/0339606).

Regarding Claim 30, Lin (see, e.g., Fig. 10), teaches a method comprising:
forming image sensors 102 in a semiconductor substrate (see, e.g., par. 0027);
forming a metal grid 112 over the semiconductor substrate (see, e.g., par. 0032);
forming a polymer grid 1030 over the metal grid 112, wherein first grid lines of the polymer grid 1030 and second grid lines of the metal grid 112 are vertically aligned, and wherein grid openings of the polymer grid 1030 and the metal grid 112 are vertically aligned to the image sensors 102 (see, e.g., par. 0060, 0073-0074);
forming color filters 110 in the grid openings of the polymer grid 1030, wherein a first refractivity value of the polymer grid 1030 is smaller than a second refractivity value of the color filters 110 (see, e.g., pars. 0029, 0034); and
510forming micro-lenses 114 over the color filters 110 (see, e.g., par. 0030).

Regarding Claim 32, Lin teaches all aspects of claim 30.  Lin (see, e.g., Fig. 10), teaches filling a dielectric layer 106 into the metal grid 112, wherein a portion of the dielectric layer 106 extends higher than the metal grid 112 (see, e.g., par. 0028).

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0403025) in view of Tsao (US 2020/0135798).

Regarding Claim 4, Kim teaches all aspects of claim 1.  Kim (see, e.g., Fig. 16E, par. 0070), teaches forming a polymer grid 324 on the backside 100b of the semiconductor substrate 100.  Kim does not teach forming backside high-absorption regions extending into the semiconductor substrate from a back surface of the semiconductor substrate, wherein grid openings of the polymer grid are aligned to the backside high-absorption regions.  
Tsao (see, e.g., Figs. 1A-1B), in similar back side illuminated image sensors to those of Kim, on the other hand, teaches forming backside high-absorption regions 112 extending into the semiconductor substrate 104 from a back surface of the semiconductor substrate 104, wherein grid openings of the grid 120n are aligned to the backside high-absorption regions 112.  The high absorption structure 112 is formed to reduce reflectance of the back surface of the substrate 104 when the photodiodes 106 are illuminated by light incident upon the back surface of the substrate 104.  With the formation of the high absorption structure 112, more light is absorbed by the photodiode 106 in the pixel sensor 102 (see, e.g., par. 0020).
It would have been obvious to one of ordinary skill in the art at the time of filing to form in Kim’s process, backside high-absorption regions extending into the semiconductor substrate from a back surface of the semiconductor substrate, wherein grid openings of the polymer grid are aligned to the backside high-absorption regions, as taught by Tsao, to reduce reflectance of the back surface of the substrate when the photodiodes are illuminated by light incident upon the back surface of the substrate and to increase light absorption by the photodiodes in the pixel sensor.

Claims 6 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0403025).

Regarding Claims 6 and 31, Kim teaches all aspects of claims 1 and 30.  Kim (see, e.g., Figs. 4A-4B, 16A-16H), teaches that the second refractivity value is greater than the first refractivity value (see, e.g., par. 0070), but does not teach the second refractivity value is greater than the first refractivity value by a difference greater than about 0.5.
However, this claim limitation is merely considered a change in the refractivity value of the polymer grid and/or color filters in Kim’s process.  The specific claimed refractivity value difference, absent any criticality, is only considered to be an obvious modification of the refractivity values of the polymer grid and/or color filters in Kim’s process, as the courts have held that changes in refractivity values without any criticality, are within the level of skill in the art.  According to the courts, a particular refractivity value is nothing more than one among numerous refractivity values that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed refractivity value difference, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed refractivity value difference in Kim’s process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed refractivity value difference or any unexpected results arising therefrom.  Where patentability is said to be based upon a particular chosen refractivity value or upon another variable recited in a claim, the applicant must show that the chosen refractivity value is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0403025) in view of Lee (US 2012/0286418).

Regarding Claim 25, Kim teaches all aspects of claim 21.  Kim does not show planarizing a top surface of the polymer grid with top surfaces of the color filters.  Lee, on the other hand, teaches planarizing a top surface of a dielectric material to remove any irregular topography from the surface of the wafer and achieve a uniformly flat surface required to produce smaller and more densely packed active and passive components (see, e.g., par. 0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a planarizing step to the top surface of the polymer grid with top surfaces of the color filters in Kim’s process, as taught by Lee, to achieve a uniformly flat surface required to produce smaller and more densely packed active and passive components.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0403025) in view of Deng (US 2006/0189062).

Regarding Claims 26 and 33, Kim teaches all aspects of claims 21 and 30.  Kim is silent with respect to the claim limitation that the polymer grid comprises forming a resin grid. 
Deng (see, e.g., Fig. 8, par. 0031), on the other hand teaches that resin and polymers are equivalent materials known in the art.  Therefore, because these insulating materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute a resin for a polymer since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0403025) in view of Cheng (US 2016/0307941).

Regarding Claim 28, Kim teaches all aspects of claim 21.  Kim (see, e.g., Figs. 4A-4B, 16A-16H), teaches that before the polymer grid 324 is formed, forming a metal grid 322 over the semiconductor substrate 100 (see, e.g., Fig. 16E, par. 0069).
Kim does not show that the polymer grid 324 is horizontally offset from the metal grid 322.
Cheng (see, e.g., Fig. 1A), in similar back side illuminated (BSI) image sensors to those of Kim, on the other hand, teaches that by laterally shifting the metallic and dielectric grid openings by amounts dependent upon a location of the pixel sensor in a pixel sensor array, the uniformity of optical input to the pixel sensor can advantageously be increased. For example, the metallic and dielectric grid openings can be shifted in proportion to a distance of the pixel sensor from a center of the pixel sensor array. The improved uniformity in optical input, in turn, leads to improved optical performance. Further, by laterally shifting both the metallic grid opening and the dielectric grid opening, design flexibility is improved for larger BSI image sensors (see, e.g., par. 0014).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to horizontally offset the polymer grid from the metal grid in Kim’s process, as taught by Cheng, to advantageously increase the uniformity of optical input to the pixel sensor which leads to improved optical performance and improved design flexibility for larger BSI image sensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814